Citation Nr: 0514829	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  96-06 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from February 1948 to December 1964.  He also served in 
the United States Army Reserves and National Guard from 
December 1981 to June 1989.

This case arises on appeal from a May 1995 rating decision 
issued by the North Little Rock, Arkansas, Department of 
Veterans Affairs (VA) Regional Office (RO). The RO, in 
pertinent part, declined to reopen the previously denied 
claim of entitlement to service connection for a low back 
disorder. The Board upheld the RO's decision in February 
1997. The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).

In March 1998, counsel for the veteran and VA filed a Joint 
Motion to Vacate the Board Decision, in Part, to Remand the 
Case, and to Stay Further Proceedings. The parties moved the 
Court, in pertinent part, to vacate that portion of the 
February 7, 1997, Board decision that determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a low back disorder and 
to remand that issue for further consideration. An Order of 
the Court dated in March 1998 granted the motion in part and 
vacated that part of the Board's decision of February 1997 
that denied the application to reopen the claim of 
entitlement to service connection for the low back disorder, 
remanding the claim for further consideration.

In August 1998, the Board remanded the case for additional 
development.  In July 1999, the Board reopened the veteran's 
claim of entitlement to service connection for a low back 
disorder and remanded the service connection issue for 
additional development.  The Board remanded the matter to the 
RO in October 2003 in compliance with due process 
requirements.

In May 2004, the veteran's representative raised a claim of 
service connection for disability due to exposure to 
asbestos.  This matter is referred to the RO for appropriate 
action.


FINDING OF FACT

The veteran's current chronic low back disability was 
manifested by a back injury while serving on active duty for 
training in August 1982.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, 
degenerative disc disease of the lumbar spine was incurred 
during the veteran's active duty for training service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran's service medical records show that he was 
provided "A.P.C." for muscular pain in the lumbar region in 
February 1952.  There is no further evidence of treatment for 
low back symptomatology until September 1964, when he stated 
that he suffered a back injury while lifting boxes at the 
commissary.  There was 2+ muscle spasm in the lumbar area on 
the left side.  The examiner prescribed Robaxin.  In October 
1964, during an examination for a possible administrative 
discharge, the veteran denied any arthritic complaints 
related to the back.  He complained only of left shoulder 
pain since 1957 and right knee symptomatology.  There are 
complaints pertaining to the veteran's lumbar spine on 
separation examination in October 1964, only complaints 
related to his left shoulder and right knee.  Examination of 
his spine was normal.

Employer health records dated from 1978 show that the veteran 
denied ever having or presently having backache in February 
1978, with normal examination of the spine.  A notation dated 
January 28, 1981, shows that the veteran complained of a sore 
back after having been hit from behind in his car when he was 
going home the previous evening.  He reported that he had 
sought emergency room treatment.  

On a Report of Medical History in May 1981 (Reserve 
enlistment examination), the veteran denied any recurrent low 
back pain.  Physical examination was negative.

Upon examination by Samuel S. Haley, D.C. in September 1981, 
the veteran complained of low back pain and pain of the legs 
and feet.  He stated that he was involved in an automobile 
accident in February 1981 when his car was rear ended; 
however, he reported no injuries at that time.  Dr. Haley 
diagnosed "Traumatic insult and inflammatory reaction to 
paravertebral soft tissues with nerve root involvement 
especially traced to the subluxation complex of the lumbo- 
sacral articulation" and "Acute traumatic subluxation of L3, 
L4, L5, and a marked subluxation complex of the lumbo- pelvic 
spinal segments accompanied by lumbar nerve radiculitis, 
strain of the lumbar, lumbo-sacral and sacroilliac [sic] 
articulations" which resulted in "myodysneuria of the lower 
back paravertebral tissues."  Dr. Haley further stated that 
it was "well documented that this type of injury will cause a 
degree of post-traumatic pathology.  [The veteran] may well 
continue to have flare-ups of pain in his low back and legs, 
and this will be proportional to his activities."

During annual training on August 8, 1982, the veteran 
complained of a back injury with pain for two days after 
lifting an item.  The examiner's impression was lumbosacral 
strain.

VA outpatient records dated in November 1982 show that the 
veteran complained of low back pain with radiation to both 
legs.  X-rays revealed severe narrowing at L5-S1.  Pertinent 
diagnoses included degenerative disc disease of the low back.

The veteran testified at a personal hearing at the RO in 
February 1983.  He stated that he fell 12 to 14 feet from a 
pole in 1957 or 1958 while stationed in Germany.  He 
reportedly felt something snap in his lower back and went to 
the hospital.  He claimed that his back condition had existed 
since that time.

Employer health records include the veterans's February 1983 
denial of ever having or presently having back trouble, with 
normal examination of the spine. 

On VA examination in March 1983, the veteran reported three 
back injuries during active service. He fell 16 feet from a 
pole 1958 or 1959 in Germany.  On another occasion while 
stationed at Scott Air Force Base, he fell from a step 
ladder. X-rays revealed mild spurring and lipping at L3, L4 
and L5, a transitional lumbosacral segment with lumbarization 
of the first sacral segment, and some slight sclerosis on the 
right side at the region where the pseudoarticulation is.  
Pertinent diagnoses included early degenerative joint disease 
of the lumbar spine, characterized by spurring and lipping; 
some facet joint changes at the L4-L5 level; and transitional 
lumbosacral segment at the L5-S1 level.

The veteran was examined by E. W. Hayes, Sr., D.C. in July 
1984. X-rays showed hyperlordotic lumbar curve; osteophyte 
formation at L3, L4 and L5; disc degeneration at L2, L3, L5 
and S1; a rotational malpositioned L3 vertebra; an old, 
healed fracture at the superior aspect of the left sacrum; 
and articular roughening in both acetabular regions.  Dr. 
Hayes stated that the veteran's conditions were "chronic in 
nature, and no doubt, stem from old injuries."

Employer health records show that the veteran was treated for 
a low back strain injury sustained while lifting a printer in 
February 1988.  The examiner diagnosed paraspinal strain.  
The veteran was provided a back brace in March 1988 and 
complained of continued pain in June 1988.  A report of x-
rays taken of his lumber spine in June 1988 showed a 
congenital anomaly with five mobile vertebral segments in the 
lumbar area, one of which is partially sacralized on the 
left, and some degenerative changes in the lower lumbar spine 
and apophyseal joints.  

Reserve medical records dated on June 12, 1988, indicated 
that the veteran was treated for arthritis of the neck.  
However, on Report of Medical History in September 1988, the 
veteran stated that during two weeks of training at Fort 
Hood, Texas, he developed extreme pain in his low back.

Employer health records show that in November 1988 the 
veteran denied ever having or currently having any back 
trouble.  Examination of the spine was normal.

Magnetic resonance imaging (MRI) of the lumbar spine was 
conducted in March 1989 at Betton Clinic.  It showed mild 
degeneration and bulging of the L2-L3 and L3-L4 discs.

On Report of Medical History in July 1989 (Reserve retirement 
examination), the veteran gave a history of recurrent back 
pain.  Pertinent diagnoses included possible herniated 
nucleus pulposus, L4-L5, degenerative disc disease of the low 
back.

Reserve medical records dated in August 1989 revealed 
complaints of a long history of low back pain with recent 
pain down both legs, as well as a history of degenerative 
joint disease of the lumbar spine.  The examiner diagnosed 
degenerative joint disease of the lumbar spine.

VA outpatient treatment records dated in October 1989 show 
that the veteran was diagnosed as having low back pain. He 
sought treatment for low back pain and pain down the legs in 
May 1990. He gave a history of a fall in 1957.  X-rays 
revealed degenerative changes of the lumbar spine and 
sacralization of the left transverse process of L5.  
Pertinent diagnoses included chronic low back pain and 
degenerative joint disease of the spine.  

On VA examination in July 1990, the veteran was diagnosed as 
having residuals of an injury to the lumbar spine.  In April 
1991, the veteran was diagnosed as having chronic low back 
pain and right lower extremity pain. He was reexamined by VA 
in July 1991.  The examiner diagnosed degenerative joint 
disease of the lumbar spine.

The veteran testified at a personal hearing at the RO in 
January 1992.  He stated that he was treated for lumbar 
problems in February 1952.  He also fell from a pole while 
stationed in Germany in 1957 and heard something pop.  He 
went to the hospital and was given A.P.C. and told to use 
massage and hot packs.  He again fell in October 1964. He 
stated that his back problem worsened during Reserve 
training.

The veteran's claim was again denied by the Board in April 
1994, on the basis that the veteran had not presented new and 
material evidence to reopen his claim of entitlement to 
service connection for a low back disorder based on his 
active military service and on the basis that the claimed 
disabilities were not shown to have been incurred during or 
aggravated by periods of active duty for training or inactive 
duty training while a member of the Army Reserves and 
National Guard.

The veteran testified at a personal hearing at the RO in 
April 1995.  He stated that he fell 17 to 18 feet from a pole 
during active service in 1957.  He immediately went to the 
Third Field Hospital in Ramstein Army Depot for treatment of 
lower back pain.  He said that he was not hospitalized, and 
that heat pads were suggested.  He said he thought x-rays 
were taken, but he wasn't sure.  He added that he developed 
back pain over the years and felt that it was attributable to 
this injury.  He reportedly re-injured his back while lifting 
an item during training at Fort Hood, Texas, in 1982.

Also of record is a statement dated in April 1995 signed by 
G.C. Evans, M.D., which indicated the veteran's reported 
history of sustaining a fall in 1957 and being diagnosed with 
lumbar strain was the type of medical disorder that is 
clinically significant for its propensity to recur and cause 
chronic residuals.  Dr. Evans opined that the veteran's 
current low back problems were related to the "initiating 
trauma" reportedly sustained in service.  Dr. Evans 
originally stated that the "initiating injury" was the 
aforementioned 1957 fall, but he amended this date to reflect 
the year of 1964.  According to the veteran's attorney, this 
opinion was based upon review of the veteran's medical 
records.

The veteran underwent VA examination in May 1995.  The 
veteran reported that he originally injured his back in 1957 
in a fall.  He said he reinjured it a couple of times, when 
he was in the Reserves, by lifting.  X-rays revealed mild 
degenerative changes of the facet joints L4 and L5 with 
associated first degree spondylolisthesis of L4 over L5 and 
slight disc space narrowing at L4-L5.  The examiner diagnosed 
residuals of a back injury.

VA outpatient treatment records dated in the early to mid 
1990s show continued occasional treatment for complaints of 
chronic low back pain.

A report of a psychological evaluation conducted in August 
1995 by D. A. Stevens, Ph.D. reflected the veteran's 
complaints of chronic low pain as a result of sustaining a 
low back injury in 1957 secondary to falling about 18 feet 
from a telephone pole, and, as a result of a re-injury in 
1988 secondary to lifting a transmitter.  In addition, he 
reported a medical history significant for arthritis of his 
back.

On examination in April 2000, the veteran reported inservice 
trauma to his back in 1957 from a fall, with recurrent low 
back symptoms thereafter and a gradual increase in back pain 
ever since.  Current symptoms included daily pain rated at a 
level of nine, with 10 as the maximum potential rating for 
pain.  The veteran said he was capable of walking a half-
block before the onset of pain and could stand for 25 to 30 
minutes.  Lumbosacral x-rays revealed localized spondylosis 
with L5-S1 spondylolitsthesis without evidence of 
spondylolysis and L4-5 degenerative disc disease.  The 
impression given was congenital variants, lumbar spine, 
spondylolisthese without pars defect, L5-S1, lumbarization 
S1, with pseydoarthrosis, left side, degenerative arthritis 
with ankylosing affect, vertebral bodies, lumbar, and 
degenerative joint disease facets, well marked L5-S1.  The 
examiner commented that the veteran's findings would support 
his description of pain on a day-to-day basis and for 
restrictions on his physical activities. 

Following an examination of the veteran by VA in September 
2002, and a comprehensive review of his claims file, the 
examiner diagnosed the veteran as having degenerative 
diskopathy L2-L3, L3-L4, and L4-L5; spinal canal stenosis L4-
L5 with degeneration and narrowing of the interspace; disk 
protrusion, right lateral L4; congenital anomaly, last lumbar 
segment with pseudoarthrosis on the left.  In regard to these 
diagnoses, the examiner stated that they represented a 
degenerative process and he was unable to determine the date 
of onset of the veteran's low back disorder.  He did opine 
that it was "less likely as not" that the veteran's low 
back disorder was related to injury or disease experienced 
during the active service from 1948 to 1964, including as 
near as could be determined from the record."  He added that 
the medical record played a very important part in 
establishing the conditions and at no point in the record did 
he find an entry that would indicate that the veteran 
received an injury and required treatment that involved the 
low back to such a degree that the treatment was prolonged 
and intensive diagnostic tests were indicated or done.

A MRI report dated in March 2004 reveals moderate to severe 
bilateral L4-5 neural forminal narrowing with moderate canal 
stenosis, facet arthropathy at L4-5 and L5-S1 levels, mild L4 
over L5 anterolisthesis and no evidence of metastases.  

The veteran was seen at a VA outpatient clinic in September 
2004 complaining of low back pain.  He complained of 
intermittent pain since 1957.  He was referred for a review 
of gym workouts and for low back exercises.

II.  Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The veteran has repeatedly asserted that he initially injured 
his back during active duty service in 1957 after falling 
from a telephone pole.  He said that he struck his back in 
the fall and has had back problems ever since.  Notably, his 
service medical records do not show that he sustained a back 
injury in 1957.  Rather, these records show only a single 
complaint of muscular pain in the lumbar region in February 
1952, and a back injury from lifting boxes in September 1964.  
Findings in September 1964 were positive for muscle spasm in 
the lumbar area on the left side.  The veteran was prescribed 
Robaxin.  There are no additional complaints or treatment 
regarding the veteran's back during active duty service.  In 
fact, the veteran underwent a physical examination in October 
1964 for possible administrative separation at which time he 
made no mention of back problems.  Indeed, he denied having 
any generalized arthritic complaints related to the back at 
that time.  The October 1964 separation examination report 
notes a history of painful left shoulder and knee, but does 
not include the back.  Clinical evaluation of the veteran's 
spine at the separation examination was normal.  Moreover, it 
is evident from the record that there was a significant lapse 
in time between the veteran's initial period of active duty 
service that ended in 1964 and any post-service medical 
treatment for his back, first documented in 1981.  
Accordingly, the Board finds that any back problems the 
veteran experienced during his active duty service from 
February 1948 to December 1964 were acute in nature and not 
indicative of a chronic back disability.  See 38 C.F.R. 
§ 3.303(b).  

Consideration has been given to Dr. Evan's April 1995 report 
that the veteran sustained a fall in "1957" which caused a 
lumbar strain, and his opinion that the veteran's current 
back disability was a natural consequence of the initiating 
injury of "1964".  Although the veteran's former 
representative stated that Dr. Evans had reviewed "all of 
the veteran's service records", his opinion is confusing.  
That is, it is unclear whether Dr. Evans based his opinion on 
a history as provided by the veteran regarding the purported 
back injury from a fall in 1957, or on the documented back 
injury in 1964 that occurred while the veteran was lifting 
boxes.  Due to the confusing nature of his opinion, the Board 
finds this opinion to be of diminished probative value.  In 
contrast, the September 2002 VA examiner, who had the 
veteran's claims file to review, stated that the medical 
record played a very important part in establishing 
conclusions and that "it is less likely as not" that the 
veteran's low back disorder is related to injury or disease 
experienced during active service from 1948 to 1964.  Based 
on the clarity and accuracy of the VA examiner's 2002 
opinion, the Board finds this opinion to be more persuasive 
than Dr. Evan's opinion.  See Evans v. West, 12 Vet. App. 
22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(Where the Board is presented with conflicting medical 
evidence, it is free to favor one medical opinion over 
another, provided it offers an adequate basis for doing so).  

Accordingly, despite the veteran's assertions of having 
continuous back problems ever since the purported back injury 
in 1957, the medical evidence simply does not bear this out.  
Rather, the Board finds that the inservice documented back 
symptoms the veteran experienced in 1952 and September 1964 
were acute in nature and not indicative of a chronic back 
disability.  38 C.F.R. § 3.303(c).

Notwithstanding the Board's determination with respect to the 
veteran's initial period of active duty service from 1948 to 
December 1964 noted above, the Board finds, after resolving 
all reasonable doubt in the veteran's favor, that his present 
back disability is related to a back injury he sustained 
while on active duty for training in August 1982.  See 
38 C.F.R. § 3.102.  In this regard, medical records show that 
the veteran denied any recurrent low back pain at his Army 
Reserve enlistment examination in May 1981, but was later 
treated at a military medical facility in August 1982 after 
injuring his back lifting something.  He was diagnosed as 
having lumbosacral strain and was prescribed bedrest.  A few 
months later, in November 1982, the veteran reported to a VA 
medical facility complaining of radiating pain down his lower 
extremities.  He denied any new injuries.  He was diagnosed 
as having degenerative disc disease of the low back.  The 
veteran's back problems have since continued and include 
diagnoses of degenerative joint disease of the lumbar spine 
in March 1983, and disc degeneration at L2, L3, L5 and S1 by 
x-ray in July 1984.  During his Army Reserve retirement 
examination in July 1989, the veteran was diagnosed as having 
possible herniated disc at L4-5 and degenerative disc 
disease.  He was further diagnosed as having paraspinal 
strain in February 1988, chronic low back pain in October 
1989, and having residuals of a back injury during a May 1995 
VA examination.  

Although the September 2002 VA examiner specifically negated 
a causal relationship between the veteran's low back 
disability and service from 1948 to 1964, he did not comment 
on the impact of the veteran's August 1982 back injury on the 
veteran's present back diagnosis.  Rather, he stated that the 
veteran's back diagnosis represented degenerative process and 
he was unable to determine the date of onset of his current 
low back disability.   

There is no disputing that the veteran's medical history 
regarding his back disability is complex.  To add more 
complexity in this regard, the record shows that shortly 
before the veteran's August 1982 back injury on active duty 
training, he was seen by a chiropractor (Samuel Haley, D.C.) 
for back problems possibly related to an automobile accident 
in February 1981.  Nonetheless, by resolving all reasonable 
doubt in the veteran's favor, the Board finds that the 
veteran's present chronic back disability, namely 
degenerative disc disease of the lumbar spine, is related to 
the August 1982 injury he sustained while on active duty for 
training.  38 C.F.R. §§ 3.102, 3.303.  Consequently, service 
connection is granted for degenerative disc disease of the 
lumbar spine.

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103(A), 5107 (West 2002) and implementing regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet, App. 112 (2004).  However, the 
Board need not consider the question of VCAA compliance since 
there is no detriment to the veteran as a result of any VCAA 
deficiencies in view of the fact that the full benefit sought 
by the veteran as to this issue is being granted by this 
decision of the Board.




ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is granted.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


